Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 21) “a control station to synchronize users' activity information associated with the users' physical activity; a storage device maintaining previously recorded exercise content for the on-demand exercise class and the activity information associated with users' exercise during the on-demand exercise class; the on-demand exercise class includes points in time for collecting the activity information associated with a user's exercise during at least a portion of the on-demand exercise class, and wherein the points in time enable synchronization of the collected activity information with the activity information maintained in the storage device; the control station collecting live activity information during portions of replay of the on- demand exercise class based on the points in time; the control station synchronizing a portion of the maintained activity information for the on-demand exercise class with a portion of the live activity information according to the points in time”, (with respect to Claim 28) “a control station to synchronize activity information associated with users' physical exercise during at least the portion of the on-demand exercise class a storage 
Providing streaming exercising class is well known in the art. For instance, Hurwitz et al. (2008/0015089) in view of Baccarella-Garcia (2011/0224999) teaches providing streaming exercising class. However, Hurwitz in view of Baccarella-Garcia is silent on “a control station to synchronize users' activity information associated with the users' physical activity; a storage device maintaining previously recorded exercise content for the on-demand exercise class and the activity information associated with users' exercise during the on-demand exercise class; the on-demand exercise class includes points in time for collecting the activity information associated with a user's 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715